The bill of complaint alleges that the title to the property is held by the wife "in resulting trust for her husband," and that the husband "caused the fee simple title to said property to be placed in the name of his wife in order to hinder, delay and defraud his existing creditors." It is prayed that the court "decree that the above described property is subject to the lien of plaintiff's aforesaid judgment and execution; and will find that the said Alta C. Lockhart, wife of W. C. Lockhart, holds the legal title to said property above described in resulting trust for *Page 280 
her husband, W. C. Lockhart, and has no personal, individual or separate property or right therein."
The answer denies and the evidence negatives the allegations as to a resulting trust in the property in favor of the husband. The Court specifically decreed on the evidence that the acquisition of the property by the wife did not defraud the husband's creditors. The court also decreed that the said land is the property of the defendant wife and is not subject to the lien of the judgment of the complainant, which necessarily includes an adjudication on the evidence that the wife did not hold title to the land as a resulting trust for the husband.
Rehearing denied.
WHITFIELD, C. J., and ELLIS, TERRELL, BROWN and DAVIS, J. J., concur.
BUFORD, J., concurs specially.